Jasen, J.
A review of the record discloses there was sufficient evidence to warrant a finding of guilt with respect to the charge of obstructing an officer in the performance of his duty.
On appellate review, where there are conflicting inferences to be drawn from the proof, the choice of inferences is for the trier of the facts. We have limited jurisdiction to pass on the factual determination affirmed by the Appellate Term, unless unsupported, as a matter of law (People v. Leonti, 18 N Y 2d 384).
Appellant claims, however, that this case ‘1 presents an extraordinary state of the evidence, which raises the issue to one of law, rather than fact ”, since “ [a] 11 the events alleged to constitute the crime in this case are recorded from moment to moment in a film shot by the American Broadcasting Company, as a television newsreel. ’ ’ This is not sustained by the record.
At the time of trial, it was stipulated that the films were not “ in sequence ” and x‘ must have been cut and spliced.” Furthermore, there was no testimony elicited upon the trial as to whether the events depicted in this television tape represented a complete pictorial record of the facts and circumstances leading to the appellant’s arrest. Hence, it cannot be said, as a matter of law, that such tape establishes that there is a reasonable doubt as to the guilt of the appellant.
Since we cannot hold, as a matter of law, that the spliced and cut television tape constitutes a complete refutation of the testimony of the People’s witnesses, the judgment of conviction should be affirmed.